FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. August 6, 2015 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Reports Second Quarter and First Half Results Salt Lake City, August 6, 2015 – FX Energy, Inc. (NASDAQ: FXEN) today announced financial results for its second quarter ended June 30, 2015. The Company reported a second quarter net loss of $0.6 million, or $(0.02) per share. This compares to a net loss of $4.5 million, or $(0.08) per share, for the second quarter of 2014. Included in the Company’s quarterly results were noncash (and intercompany) foreign exchange gains of $2.2 million in 2015 and foreign exchange losses $0.7 million in 2014. Without the foreign exchange gains and losses, the Company would have recorded a net loss of $2.8 million for the quarter ended June 30, 2015, and a net loss of $3.8 million for the quarter ended June 30, 2014. Lower Oil and Gas Prices and a Continued Strong Dollar Impact Second Quarter Revenues Oil and gas revenues were $6.5 million during the second quarter of 2015, down 26% compared to the $8.8 million during the same quarter of 2014. Total revenues were $6.6 million for the 2015 second quarter, down 35% compared to the $10.2 million for the same quarter in 2014. Gas prices during the second quarter of 2015 averaged $5.76 per Mcf, compared to $7.56 per Mcf during the same quarter of 2014, a decrease of 24%. Two factors contributed to the decrease in average prices. First, the Polish low-methane tariff, which serves as the reference price for the Company’s gas sales agreements, was 8.3% lower during the second quarter of 2015. Second, period-to-period strength in the U.S. dollar against the Polish zloty decreased the Company’s dollar-denominated gas prices. The average exchange rate during the second quarter of 2015 was 3.70 zlotys per dollar. The average exchange rate during the second quarter of 2014 was 3.04 zlotys per dollar, a change of approximately 22%. Oil revenues of $0.6 million in the second quarter of 2015 were 42% lower than $1.0 million during the second quarter of 2014. Oil prices averaged $47.69 per barrel in the second quarter of 2015, compared to $83.62 per barrel in the same quarter of 2014. Oil production increased by 1% over 2014 levels. Currently all of the Company’s oil production is in the United States, mostly from a relatively small oil field in Montana. This oil is a relatively heavy grade of crude and sells at a discount to the standard WTI price. Total net oil and gas production was virtually unchanged at 1,109 million cubic feet equivalent (Mmcfe) during the second quarter of 2015, compared to 1,103 Mmcfe during the 2014 second quarter. Full production at the Company’s Lisewo-2 well helped offset declines at the Zaniemysl and Roszkow wells. The Company’s average daily production rate for the 2015 second quarter was 12.1 Mmcfe. Lower Product Prices Reduce First Half Oil and Gas Revenues The Company reported a first half 2015 net loss of $19.5 million, or $(0.38) per share. This compares to a net loss of $5.5 million, or $(0.10) per share, for the first half of 2014. Included in the Company’s first half results were noncash (and intercompany) foreign exchange losses of $12.1 million and $1.9 million in 2015 and 2014, respectively. Without the foreign exchange losses, the Company would have recorded net losses of $7.4 million and $3.6 million for the six-month periods ended June 30, 2015 and 2014, respectively. The Company recognized oil and gas revenues of $13.2 million for the first six months of 2015, compared to $18.3 million for the same period of 2014. Total revenues for the first six months of 2015 were $13.2 million, compared to $19.7 million in the first six months of 2014. Total net oil and gas production of 2,224 Mmcfe during the first six months of 2015 decreased 5% compared to 2,332 Mmcfe during the same period last year. Natural gas production in Poland was 2,085 Mmcf during the first six months of 2015, compared to 2,188 Mmcf during the first half of 2014. Gas prices during the first half of 2015 averaged $5.86 per Mcf, compared to $7.49 per Mcf during the same period of 2014, a decrease of 22%. The price decrease was a combination of lower natural gas tariffs, and the impact of the stronger U.S. dollar discussed above. Oil prices decreased 48% over the year, averaging $41.68 per barrel in the first half of 2015, compared to $80.27 per barrel in the same period of 2014. Lower Revenues Impact Operating Cash; Noncash Charges Continue to Vary Net cash used in operating activities of $1.0 million during the first half of 2015 decreased from net cash provided by operating activities of $3.7 million during the 2014 first half. The primary driver of the year-to-year decrease was lower revenues and higher operating costs. The noncash foreign exchange losses of $12.1 million and $1.9 million for the first half of 2015 and 2014, respectively, are included in other income and expense. The losses come primarily from recognition of losses on U.S. dollar-denominated intercompany loans from FX Energy, Inc., to FX Poland, its wholly owned subsidiary. These are noncash losses only and could vary greatly depending upon future exchange-rate changes. Earnings Conference Call Today, Thursday, August 6, 2015, at 4:30 PM Eastern (2:30 PM Mountain) The Company will host a conference call and webcast today to discuss 2015 second quarter and first half results and update operational items at 4:30 p.m. Eastern. Conference call information is as follows:U.S. dial-in-number: 800-524-8950; International dial-in-number: 416-260-0113; Passcode: 9998337.Request: FX Energy, Inc. Conference Call. The call will also be webcast live and interested parties may access the webcast through FX Energy’s homepage at www.fxenergy.com. For those who are unable to participate in the live call, a rebroadcast will be available through the Company’s website for two weeks beginning one hour after the completion of the call. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the U.S. and Poland. The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England. The Company trades on the NASDAQ Global Market under the symbol FXEN. Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This release contains forward-looking statements. Forward-looking statements are not guarantees. For example, exploration, drilling, development, construction, or other projects or operations may be subject to the successful completion of technical work; environmental, governmental, or partner approvals; equipment availability; or other things that are or may be beyond the control of the Company. Operations that are anticipated, planned, or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards. This identification and evaluation is informed by science but remains inherently uncertain. Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable. Forward-looking statements about the size, potential, or likelihood of discovery for exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities. Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable. Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control. Actual events or results may differ materially from the forward-looking statements. For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com. FX ENERGY, INC., AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ 14,165 $ 11,232 Marketable securities 7,313 Receivables: Accrued oil and gas sales 2,548 2,948 Joint interest and other receivables 691 551 VAT receivable 895 Inventory 101 97 Other current assets 167 415 Total current assets 17,672 23,451 Property and equipment, at cost: Oil and gas properties (successful-efforts method): Proved 62,913 65,621 Unproved 1,991 Other property and equipment 12,846 12,738 Gross property and equipment 77,671 80,350 Less accumulated depreciation, depletion, and amortization Net property and equipment 48,900 53,483 Other assets: Certificates of deposit 406 406 Loan fees 1,241 1,553 Total other assets 1,647 1,959 Total assets $ 68,219 $ 78,893 -Continued- FX ENERGY, INC., AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) (in thousands, except share data) -Continued- June 30, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 4,760 $ 5,036 Accrued liabilities 680 821 Accrued dividends 463 Total current liabilities 5,903 6,320 Long-term liabilities: Notes payable 50,000 50,000 Asset retirement obligation 1,981 1,989 Total long-term liabilities 51,981 51,989 Total liabilities 57,884 58,309 Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized; 800,000 shares outstanding as of June 30, 2015, and December 31, 2014, respectively 1 1 Common stock, $0.001 par value, 100,000,000 shares authorized; 54,869,656 and 54,401,967 shares issued and outstanding as of June 30, 2015, and December 31, 2014, respectively 55 54 Additional paid-in capital 250,011 248,186 Cumulative translation adjustment 38,354 30,072 Accumulated other comprehensive loss Accumulated deficit Total stockholders’ equity 10,335 20,584 Total liabilities and stockholders’ equity $ 68,219 $ 78,893 FX ENERGY, INC., AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (Unaudited) (in thousands, except per-share amounts) For the three months ended June 30, For the six months ended June 30, Revenues: Oil and gas sales $ 6,547 $ 8,802 $ 13,181 $ 18,310 Oilfield services 31 1,361 32 1,366 Total revenues 6,578 10,163 13,213 19,676 Operating costs and expenses: Lease operating expenses 1,022 1,181 1,947 2,290 Exploration costs 3,254 3,591 8,251 6,911 Property impairments 67 3,689 437 3,735 Oilfield services costs 104 917 230 1,045 Depreciation, depletion and amortization 1,519 1,237 3,016 2,595 Accretion expense 31 23 61 47 Stock compensation 551 687 1,097 1,366 General and administrative 2,178 1,972 4,336 3,925 Total operating costs and expenses 8,726 13,297 19,375 21,914 Operating loss Other expense: Interest expense Interest and other income 9 12 46 26 Foreign exchange loss 2,190 Total other expense 1,543 Net loss Other comprehensive income Increase (decrease) in market value of available for sale marketable securities 66 67 Foreign currency translation adjustment 357 8,282 963 Comprehensive loss $ Dividends on preferred stock - Net loss attributable to common stockholders Net loss per common share Basic $ Diluted $ Weighted average common shares outstanding Basic 54,223 53,325 54,223 53,279 Dilutive effect of stock options Diluted 54,223 53,325 54,223 53,279 FX ENERGY, INC., AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) (in thousands) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation, depletion and amortization 3,016 2,595 Accretion expense 61 47 Amortization of loan fees 209 255 Stock compensation 1,097 1,366 Property impairments 395 3,694 Unrealized foreign exchange losses 12,063 1,929 Common stock issued for services 729 656 Increase (decrease) from changes in working capital items: Receivables 1,219 Inventory 1 Other current assets 242 Accounts payable and accrued liabilities Net cash (used in) provided by operating activities 3,711 Cash flows from investing activities: Additions to oil and gas properties Additions to other property and equipment Sales of marketable securities 7,380 Net cash (used in) provided by investing activities 5,141 Cash flows from financing activities: Proceeds from stock offering 615 Payment of preferred stock dividends Proceeds from notes payable 5,000 Net cash (used in) provided by financing activities 5,615 Effect of exchange-rate changes on cash Net increase (decrease) in cash 2,933 Cash and cash equivalents at beginning of year 11,232 11,153 Cash and cash equivalents at end of period $ 14,165 $ 6,754
